Citation Nr: 1230313	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty (AD) from February 1970 to February 1973 and from November 1990 to July 1991.  He had additional inactive duty training (INACDUTRA) and active duty for training (ACDUTRA), as well, over the course of some 17 years and 11 months.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2001, the Board agreed with the RO that there was new and material evidence and, therefore, reopened this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development - in particular, to verify the exact dates the Veteran was on ACDUTRA and INACDUTRA in the reserves, to obtain additional medical treatment records, and then for an addendum medical opinion concerning the possibility that any pre-existing low back disability (such as from intercurrent injuries the Veteran had sustained when not in service) was aggravated during or by any subsequent qualifying period of service, whether on AD, ACDUTRA or INACDUTRA.

Because all of that requested development was not completed, the Board regrettably must again remand this claim to the RO via the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) (A Veteran is entitled to compliance with remand directives, as a matter of law, and the Board errs in failing to ensure this compliance).



REMAND

Unfortunately, another remand is required in this case.  And although the Board sincerely regrets the additional delay that inevitably will result, this additional remand is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.  VA has a duty to make reasonable efforts in assisting him in obtaining evidence necessary to substantiate his claim for the benefit sought, unless no reasonable possibility exists that this assistance would aid in substantiating his claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In the prior remand, it was noted that service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24),106; 38 C.F.R. § 3.6(a), (d). 

The Board therefore pointed out that the exact dates of the Veteran's additional service in the reserves on INACDUTRA and ACDUTRA needed to be clarified because, like his AD, that additional service on INACDUTRA and ACDUTRA is potentially qualifying service.  His DD Form 214, Armed Forces of the United States Report of Transfer or Discharge from the Army, shows he had nearly 18 years of inactive duty.  The dates he served on INACDUTRA, however, were not apparent from this record and no effort had been made to clarify these dates of this additional service.  Moreover, since this information is in the custody of a Federal department or agency, it falls under the purview of 38 C.F.R. § 3.159(c)(2) and (c)(3) and the duty to assist.

The Board reiterated that it was already known the Veteran had served on AD from February 1970 to February 1973 and from November 1990 to July 1991, and that he had had additional INACDUTRA service in the Army Reserves.  The record indicates he was deactivated in 1999.  Thus, for his claimed condition, if due to disease or injury, it needed to be determined whether it was incurred or aggravated during active military service while on AD or ACDUTRA.  And if due to injury (though not disease), there also remained the possibility it was incurred in or aggravated while on INACDUTRA.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Board therefore requested that the AMC contact the appropriate government entity, including the National Personnel Records Center (NPRC) and any other appropriate State or Federal agency, to obtain documented verification of the exact dates the Veteran was on ACDUTRA and INACDUTRA in the reserves.

According to a VA Form 3101 dated in January 2102, the RO/AMC requested verification of the dates the Veteran was on ACDUTRA and INACDUTRA in the reserves.  A March 2012 Personnel Information Exchange System (PIES) response confirms he served on AD from February 1970 to February 1973 and from November 1990 to July 1991.  This response also noted that "[a]ll other service was reserve time with no [AD] except for training".  This was verified in a second PIES response in June 2012.  However, this response does provide the exact dates of ACDUTRA or INACDUTRA.  The additional "training" mentioned may have included this type of additional service, that is, on ACDUTRA or INACDUTRA since ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So when determining whether service connection is warranted during a period of ACDUTRA or INACDUTRA, the requirement of distinguishing the exact dates and type of service is critical in determining whether there was incurrence or aggravation of a relevant injury or disease during that service, and this in turn also affects any consequent medical nexus opinion concerning whether any current disability was caused or, if pre-existing, aggravated by that additional service.

Moreover, while the AMC attempted to clarify the exact dates and type of the Veteran's additional service, it does not appear from the claims file that any attempt was made to obtain any additional service treatment records (STRs) or personnel records concerning this additional service, as also requested in the prior remand.  The AMC therefore must make efforts to obtain any additional STRs or personnel records and these attempts must be documented in the claims file and the Veteran appropriate notified in the events these records are not obtained.  See 38 C.F.R. § 3.159(c)(1), (c)(2), and (e)(1).

As also noted in the prior remand, in reviewing the Veteran's medical history, there was no pre-existing low back disability during his July 1969 pre-induction examination.  The same is true for his November 1972 separation examination.  He also denied any recurrent back pain.

During a more recent July 1996 Army Reserves' examination, his musculoskeletal system again was considered normal and no back disability was reported.  He also again denied experiencing any recurrent back pain.


But included in the STR packet is a 1998 report from Dr. M.C. noting the Veteran was incapable of performing his Army Physical Fitness Test because of an acutely herniated lumbar disc.  This commenting physician further noted that the back pain had begun in March of that year (so in March 1998).

A June 2003 private report from Dr. G.D.B. shows the Veteran was receiving treatment for back pain and symptoms involving his left lower extremity.  And in reporting his medical history, it was noted that he had injured his back in December 2002 while lifting ramps for his trailer.

In January 2007, he submitted the Individual Sick Slip dated in July 1972 confirming he had sustained a back injury during that earlier period of service.  No other information is reported.  He also, as mentioned, has submitted a December 2006 medical statement from Dr. M.C. indicating that he began treating the Veteran in July 1990 and, as is particularly relevant to this claim at issue, began treating him for a herniated disc and other spinal abnormalities in April 1997.  He added that the Veteran reported a prior history of a back injury when completing his intake history in 1990.  He also added that an orthopedic specialist in 2001 had documented the Veteran's account of a 25-year history of back problems when reporting his medical history, so seemingly dated the then current disability back to the injury in service in 1972.  A herniated disc was documented on a March 1998 magnetic resonance imaging (MRI).  This physician concluded that the Veteran's back problems began in 1972 during his military service.

The Veteran had a VA compensation examination in February 2011 for an opinion concerning whether his low back disability was incurred in service.  He said that he originally had injured his back while carrying a box upstairs during service.  He also said that he was seen on 2-3 occasions during his initial AD period.

After separation from service, he was involved in a motor vehicle accident, hurting his back in 1974 or 1975; however, he did not recall the physician that had treated him at that time.  In the 1980s and 1990s, he was referred to a neurosurgeon, Dr. G.D.B., while working at the battery factory.  In 1994 or 1995, he received treatment for back pain after he slipped and fell.  

After physical examination and review of the Veteran's history, the evaluating licensed nurse practitioner ultimately concluded the Veteran's low back disability was not incurred during his AD service.  She cited the numerous intercurrent injuries he had sustained since service as more likely causes.

But in the prior remand, the Board pointed out that, while she had focused on the causative factor, unfortunately, she did not comment on whether the Veteran's low back disability alternatively was aggravated during his period of AD in 
1990-1991 or during any other period of qualifying service, such as while on ACDUTRA or INACDUTRA.  Consequently, the Board requested an addendum opinion from that VA compensation examiner concerning this alternative possibility that any pre-existing low back disability (such as from the intercurrent injuries the Veteran had sustained outside of service) was aggravated during or by any subsequent qualifying period of service, whether on AD, ACDUTRA or INACDUTRA.

With this in mind, on remand, the nurse practitioner reviewed the Veteran's record again and provided a well documented addendum opinion in June 2012.  She concluded the Veteran did not aggravate his low back disability during his second period of AD service from November 1990 to July 1991.  In providing the rationale she pointed out that the Veteran first complained of back pain in 1997, therefore suggesting that he could not have incurred or aggravated his disability during his second period of AD service from November 1990 to July 1991.  Significantly, however, she only focused on whether there was aggravation of 
pre-existing disability during the Veteran's second period of AD service that ended in July 1991.  But as pointed out in the prior remand, the Veteran apparently had additional service after that in the reserves, until being deactivated in 1999.  So this VA compensation examiner needs to also consider whether the pre-existing low back disability was aggravated during or by this additional service.  This is another reason that it is critically necessary to clarify the exact dates of this additional service when the Veteran may have been on ACDUTRA and INACDUTRA, so may have had additional qualifying service (that is, even after his AD service ended).

All of this additional development of the claim is needed to comply with the Board's prior remand directives, indeed, even to substantially comply with these prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", if not "exact", compliance with remand directives).

Another side point, in the prior remand the Board also noted that it was clear from the records that the Veteran had a chronic, i.e., permanent low back disability as early as April 1997.  What was less clear, however, was whether he had chronic disability prior to 1997.  He reported that he began seeing the neurosurgeon Dr. G.D.B. in the 1980s, therefore, there is the possibility that he had a chronic low back disability even then.  It was noted that this would be significant in consideration of whether he aggravated any pre-existing low back disability either during his period of AD beginning in November 1990 or during any additional service since, whether on ACDUTRA or INACDUTRA.  Records from this physician would be helpful in this determination.  The AMC thus contacted the Veteran and requested his assistance in obtaining these medical records in January 2012.  However, he failed to respond.  While VA has a statutory duty to assist him in developing evidence pertinent to his claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  He therefore needs to cooperate and help obtain these records.  

Lastly, a review of the Veteran's electronic ("Virtual VA") file reveals that, as of January 2012, he was receiving ongoing medical care at the VA Medical Center (VAMC) in Shreveport, Louisiana.  So the AMC should obtain these most recent records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  According to the March and June 2012 VA Request for Information in the file (3101), and the PIES responses, the Veteran served honorably on AD from February 1970 to February 1973 and from November 1990 to July 1991.  All other service was reserve time with no AD except for training.  But it therefore still needs to be determined whether this additional "training" was on either ACDUTRA or INACDUTRA since it, too, is qualifying service (not just AD).

Also request and obtain any additional STRs or personnel records concerning this additional service on ACDUTRA and INACDUTRA.  If no such additional records exist, or if they have been destroyed, ask for specific documented confirmation of this fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his low back disability.  If he has, and the records are not already in the file, then obtain them with his cooperation.

These records should include, but are not limited to, those from Drs. M.C. and G.D.B. that date from the 1980s and any concerning evaluation or treatment at the VAMC in Shreveport, Louisiana, as of or since January 2012.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Next again return the claims file to the clinician that performed the February 2011 VA spine examination and who provided the July 2012 addendum for yet another opinion concerning the alternative possibility that any 
pre-existing low back disability (such as from the intercurrent injuries the Veteran sustained when not in service) was aggravated during or by any subsequent qualifying period of service, so not just by when on AD from November 1990 to July 1991, but also perhaps during or by any additional service he had after that in the reserves, on ACDUTRA or INACDUTRA.  He apparently was not deactivated until 1999 or thereabouts, so the examiner must take into consideration all dates of service up and until December 1998 (not just to July 1991).

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  If this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of aggravation.

All diagnostic testing and evaluation needed to make this additional determination should be performed.


Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize herself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering the information provided in this remand.  

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on the determinative issue of causation or aggravation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*If it is determined that another examination is needed, then the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.


4.  Then again readjudicate this claim for service connection for a low back disorder on its underlying merits, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


